PER CURIAM.
Beneficial Mortgage Company of Florida (Beneficial) appeals from a trial court’s order dismissing with prejudice it’s foreclosure action against Charles T. Oxidine.
Beneficial asserts that the trial court erred in entering an order vacating a final judgment and dismissing the foreclosure action with prejudice upon Beneficial’s motion to vacate the final judgment and the dismissal without prejudice. We agree and reverse and remand to the trial court to enter an order dismissing without prejudice.

Reversed and Remanded.

GUNTHER, POLEN and HAZOURI, JJ., concur.